DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 04/23/2021 and 09/28/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election of Group l, a three-dimensional printing method, Claims 1-21, in the reply filed on 05/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 8,269,154-of record) in view of Yamashita et al. (US 2018/0065294).

With respect to claim 1, Samuels teaches a polymer composition (“a composition”, Co 2 li 8) comprising a thermally conductive particulate material (“a particulate material (filler) which itself has a relatively high thermal conductivity”, Co 4 li 37-39) distributed within a thermoplastic polymer matrix (“a composition that comprises a mixture of a thermoplastic polymer”, Co 2 li 19; “a mixture of ingredients (polymer, susceptor, filler, for instance) that is mixed, preferably reasonably uniformly”, Co 3 li 30-32), and further wherein the polymer composition exhibits a through-plane thermal conductivity of about 0.10 W/m-K or more (“the composition has a thermal conductivity of about 0.70 W/m° K. or more when measured through a plane of the composition.”, Co 2 li 23-25).

Samuels further teaches that the manufacture of the items using the composition can be carried out by conventional melt forming techniques (Co 7 li 64-65), but is silent to a three-dimensional printing method comprising selectively forming a three-dimensional structure from the polymer composition.
In the same field of endeavor, a method for producing resin molded article, Yamashita teaches that the method comprises preparing an aromatic polyester resin and forming a resin molded article by a material extrusion-type three-dimensional printer, using the aromatic polyester resin as a raw material (Pa [0014]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Samuels with the teachings of Yamashita and substitute the material extrusion-type three-dimensional printing method for Samuels’s melt forming technique for the purpose of forming the resin mold article using the 3D printer, since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

With respect to claim 2, Samuels as applied to claim 1 above further teaches that the thermally conductive particulate material has an intrinsic thermal conductivity of about 5 W/m-K or more (“a particulate material (filler) which itself has a relatively high thermal conductivity, such as about 10 W/m° K. or more”, Co 4 li 38-40).

With respect to claims 3 and 4, Samuels as applied to claim 1 above further teaches that the thermally conductive particulate material includes a carbon material (“graphite (including carbon black and carbon fibers)”, Co 4 li 45-46).

With respect to claims 7 and 8, Samuels as applied to claim 1 above further teaches that the thermally conductive particulate material includes aluminum oxide (“alumina”, Co 4 li 47).

With respect to claim 10, Samuels as applied to claim 1 above further teaches that the polymer composition comprises the high thermal conductivity filler (or susceptor if the susceptor also has a high thermal conductivity) being about 5 to about 65% by weight of the composition (Co 5 li 41-44), which provides from about 5.3 to about 186 parts by weight of the thermally conductive particulate material per 100 parts by weight of the polymer matrix. Even though Samuels does not specifically teach the claimed range of from about 25 to about 250 parts by weight, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 11, Samuels as applied to claim 1 above further teaches that the thermally conductive particulate material has an average particle size of less than about 500 μm (“the largest dimension (on average) for a particulate material should be less than about 500 μm”, Co 5 li 22-23). Even though Samuels does not specifically teach the claimed range of from about 1 to about 100 micrometers, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 12 and 13, Samuels as applied to claim 1 above further teaches that the thermoplastic polymer matrix includes a thermoplastic aliphatic polymer including a polyolefin, polyamide, or a combination thereof (“Useful thermoplastics include polyolefins; polyesters such as poly(ethylene terephthalate) and poly(ethylene 2,6-napthalate); polyamides such as nylon-6,6 …and mixtures and blends thereof.”, Co 3 li 59-61 and Co 4 li 4).

With respect to claims 14 and 15, Samuels as applied to claim 1 above further teaches that the thermoplastic polymer matrix includes a thermoplastic aromatic polymer including polyester, liquid crystalline polymer, or a combination thereof (“liquid crystalline polymers (LCPs) such as aromatic polyesters…and mixtures and blends thereof.”, Co 3 li 65-66 and Co 4 li 4).

With respect to claims 16 and 17, Yamashita as applied in the combination regarding claim 1 above further teaches that the polymer composition in the form of a filament is selectively extruded through a nozzle to form the three-dimensional structure (“The filament for a material extrusion-type 3D printer according to the present embodiment is delivered from the raw material feeding unit, and transferred to the extrusion head by an opposed pair of rollers or gears. The filament is then heat melted at the extrusion head, to be extruded through a tip nozzle.”, Pa [0062]).

With respect to claim 18, Yamashita as applied in the combination regarding claim 10 above further teaches that the polymer composition is in the form of a pellet (“the resultant was discharged in the form of strands, followed by cutting with a cutter while cooling with water, to be formed into pellets.”, Pa [0090]).

Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 8,269,154-of record) in view of Yamashita et al. (US 2018/0065294) as applied to claim 1 above, and further in view of Saga et al. (US 9,090,751).

With respect to claims 5 and 6, Samuels as applied to claim 1 above teaches the thermally conductive particulate material (“filler”), but does not specifically teach that the thermally conductive particulate material includes an inorganic nitride.
In the same field of endeavor, thermally conductive thermoplastic resin compositions, Saga teaches that the thermal conductive filler useful in the invention is not particularly limited so long as it has a thermal conductivity of preferably at least 10 W/mK, and useful thermally conductive fillers includes flakes and fibers composed of boron nitride, aluminum nitride and silicon nitride (Co 6 li 42-45 and 48-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Samuels in view of Yamashita with the teachings of Saga and substitute the Saga’s thermally conductive fillers composed of boron nitride, aluminum nitride and silicon nitride for Samuels’ for the purpose of the same effect, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claim 9, Samuels as applied to claim 1 above teaches the thermally conductive particulate material (“filler”), but does not specifically teach that the thermally conductive particulate material includes a silicate.
In the same field of endeavor, thermally conductive thermoplastic resin compositions, Saga teaches that the composition comprises at least one thermoplastic polymer and thermally conductive filler having thermal conductivity of at least 5 W/mK, and at least one fibrous filler having a thermal conductivity of at most 5 W/mK (Co 4 li 35-39) to improve mechanical strength and thermal conductivity in in-plane of mold parts (Co 8 li 27-28). Saga further teaches that examples of preferred fibrous fillers include wollastonite (calcium silicate whiskers) (Co 8 li 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Samuels in view of Yamashita with the teachings of Saga and additionally provide Saga’s fibrous fillers including calcium silicate whiskers with Samuels’ thermal conductive filler in order to improve mechanical strength and thermal conductivity in in-plane of mold parts

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 8,269,154-of record) in view of Yamashita et al. (US 2018/0065294) as applied to claim 1 above, and further in view of Ibe (US 2017/0189960).

With respect to claims 19-21, Yamashita as applied in the combination regarding claim 1 above teaches that the polymer composition in the form of filament is fused/heat melted at the extrusion head to form the three-dimensional structure (Pa [0062]), but does not specifically teach that the polymer composition is selectively fused to form the three-dimensional structure.
In the same field of endeavor, method for producing a 3D object, Ibe teaches that for the method for producing a 3D object by powder layering (deposition) using the powder material (Pa [0092]), a powder material layer 20 can be supplied to building area 10, with the powder material layer having the prescribed thickness Δt1, and only the area to be solidified corresponding to the slice data of the first layer is subjected to heat or provided with a solidifying composition, etc., via solidifying means 13 to sinter, bond, etc., the powder material into the desired cross section, whereby the first solidified powder layer 21 can be formed (Pa [0093]). Ibe further teaches that the resin as the powder material include crosslinked resins, thermoplastic resins and heat-curable resins (Pa [0056]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Samuels in view of Yamashita with the teachings of Ibe and substitute the method for producing a 3D object by powder layering (deposition) using the powder material for the material extrusion-type three-dimensional printing method for the purpose of forming the resin mold article using Samuels’ polymer composition in the form of a powder.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742